[Cite as Midland Funding, L.L.C. v. Gilley, 2019-Ohio-2129.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 MIDLAND FUNDING, LLC                                 :
                                                      :
         Plaintiff-Appellee                           :        Appellate Case No. 28180
                                                      :
 v.                                                   :        Trial Court Case No. 2018-CV-4009
                                                      :
 KIMBERLY GILLEY                                      :        (Civil Appeal from
                                                      :         Common Pleas Court)
         Defendant-Appellant                          :
                                                      :

                                              ...........

                                              OPINION

                             Rendered on the 31st day of May, 2019.

                                              ...........

DOUGLAS M. DAHMER, Atty. Reg. No. 0062607, 3705 Marlane Drive, Grove City, Ohio
43123
      Attorney for Plaintiff-Appellee

KIMBERLY GILLEY, 1664 Ashworth Drive, Vandalia, Ohio 45377
     Defendant-Appellant, Pro Se

                                             .............

HALL, J.
                                                                                          -2-


       {¶ 1} Kimberly Gilley appeals pro se from a default judgment entered against her

on appellee Midland Funding’s complaint to recover money owed on a credit-card

account.

       {¶ 2} Although Gilley’s appellate brief lacks assignments of error as required by

App.R. 16(A)(3), she raises arguments addressing Midland Funding’s right to payment

and her obligations under the credit agreement. Nowhere in her brief, however, does

Gilley dispute being served with Midland Funding’s complaint or failing to file a responsive

pleading.

       {¶ 3} The record reflects that Midland Funding filed a complaint against Gilley on

August 27, 2018. The complaint alleged that Midland Funding owned her credit-card

account, that she owed $6,571.25 on the account, and that she had failed to pay the

balance despite a demand for payment. (Doc. #1.) Attached to the complaint were an

affidavit and assorted documents concerning Gilley’s account being written off and sold

to Midland Funding. Gilley was served with the complaint. (Doc. #8.) After she failed to

file a timely answer or otherwise respond, the trial court entered a notice of default. (Doc.

#9.) Midland Funding then filed a motion for default judgment. (Doc. #10.) The motion

included an affidavit from a “Legal Specialist” employed by the servicer of Gilley’s

account. The affidavit stated that on June 18, 2018, Gilley owed a balance of $6,571.25

and that Midland Funding owned the account. On October 12, 2018, the trial court entered

a default judgment against Gilley in the foregoing amount plus statutory interest and court

costs. (Doc. #12.) Gilley timely appealed.

       {¶ 4} Under Civ.R. 55, a default judgment may be entered “[w]hen a party against

whom a judgment for affirmative relief is sought has failed to plead or otherwise defend.”
                                                                                        -3-

Civ.R. 55(A); see also Lykins v. Miami Valley Hosp., 157 Ohio App. 3d 291, 2004-Ohio-

2732, 811 N.E.2d 124, ¶ 92 (2d Dist.) (“Civ.R. 55(A) provides that default judgment may

be awarded when a defendant fails to make an appearance by filing an answer or

otherwise defending an action.”). A trial court’s entry of default judgment is reviewed for

an abuse of discretion. Wells Fargo Fin. Natl. Bank v. Douglas, 2d Dist. Montgomery No.

24349, 2011-Ohio-3739, ¶ 17.

      {¶ 5} In her appellate brief, Gilley alleges a history of billing disputes concerning

her account. She contends, among other things, that she was charged interest

prematurely in violation of an “18 months same-as-cash” provision. She also asserts that

she misunderstood the legal papers served on her and thought she was supposed to

respond to Midland Funding. According to Gilley, she unsuccessfully attempted to obtain

supporting documentation from Midland Funding rather than filing an answer to the

complaint. In conducting appellate review, however, we are limited to the record before

the trial court when it rendered judgment. U.S. Bank, N.A. v. Shipp, 2d Dist. Montgomery

No. 25379, 2013-Ohio-2473, ¶ 12. Moreover, Gilley’s arguments do not negate the fact

that she failed to plead or otherwise defend after being served with Midland Funding’s

complaint. That being so, we see no abuse of discretion in the trial court’s entry of a

default judgment against her.

      {¶ 6} The judgment of the Montgomery County Common Pleas Court is affirmed.

                                     .............



FROELICH, J. and TUCKER, J., concur.
                       -4-



Copies sent to:

Douglas M. Dahmer
Kimberly Gilley
Hon. Mary L. Wiseman